ORDER
The Disciplinary Review Board on September 4, 1998, having filed with the Court its decision concluding that KAREN ANN KUBULAK of PERTH AMBOY, who was admitted to the bar of this State in 1980, should be suspended from the practice of law *75for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.2(a) (failure to abide by client’s decisions concerning objectives of representation), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 3.2 (failure to expedite litigation), RPC 8.1(b) (failure to respond to a lawful demand for information from a disciplinary authority), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having further concluded that the Office of Attorney Ethics should conduct a full audit of respondent’s attorney accounts and that prior to any application for reinstatement, respondent should provide a certification from the Office of Attorney Ethics confirming that respondent has complied fully with all audit-related demands by the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that KAREN ANN KUBULAK is suspended from the practice of law for a period of three months, and until further Order of the Court, effective March 1, 1999; and it is further
ORDERED that the Office of Attorney Ethics shall conduct an audit of respondent’s attorney accounts; and it is further
ORDERED that no application for reinstatement be made until respondent has complied fully with all audit-related demands by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
*76ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.